Citation Nr: 0726340	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.  In March 2005, 
the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The veteran does not have PTSD as the result of his 
active military service.

2.  The veteran does not have tinea versicolor that had its 
onset during active service or is related to an in-service 
disease or injury.  

3.  The veteran is not shown to have a current diagnosis of 
acne.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  The criteria for service connection for tinea versicolor 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for acne have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
PTSD, tinea versicolor, and acne.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).


A.  PTSD

The veteran asserts that he has PTSD due to his service.  
Specifically, a review of the veteran's stressor statement, 
received in September 2002, shows that he asserts that he 
served with the "251st S&S Co., ASB, Combat Equipment 
Battalion" at Camp Doha, Kuwait, between August 25, 1991 and 
May 5, 1992, and that during this service, his unit, which 
was a National Guard unit, was staffed by under-trained 
troops who could not properly fire their weapons, which 
caused him to fear for his life.  

In addition, a review of the medical evidence shows that the 
veteran has claimed that during service he flew over enemy 
territory, and saw many dead Iraqi bodies.  See VA progress 
note, dated in September 2002.  VA progress notes show that 
he has also repeatedly asserted that he participated in 
combat, with no details provided.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

The claims file shows that the veteran has been afforded a 
number of competing psychiatric diagnoses, to include PTSD, 
cannabis abuse, ETOH (alcohol) abuse, and nicotine 
dependence.  For the purposes of this decision only, the 
Board has assumed that a diagnosis of PTSD is established.  

The veteran's service records include his personnel file (DA 
Form 20) which indicates that he served in Saudi Arabia 
between late August 1991 and January 1992, with the principal 
duty of material storage and handling specialist, and that he 
served in the 144th HMSC, Camp Doha, Kuwait, from January 31, 
1992 to April 2, 1992 (also with the principal duty of 
"material storage and handling specialist").  The veteran's 
personnel file further indicates that his awards and 
decorations included the Southwest Asia Service Medal with 
BSS (bronze service star), and the Kuwait Liberation Medal, 
and that his campaigns included the "Southwest Asia Cease 
Fire Campaign."  

In developing the claim, the RO attempted to verify the 
claimed stressor with the U.S. Armed Services Center for Unit 
Records Research (CURR) (now, the U.S. Army and Joint 
Services Records Research Center).  However, in January 2007, 
a statement was received from CURR which reported that the 
veteran's unit (the 144th HMSC) served in Kuwait between 
January and August of 1991, that they were unable to verify 
that the veteran was in Kuwait between 1992 and 1993, or that 
he flew over enemy territory and saw dead Iraqi soldiers.  

The Board initially finds that the evidence does not show 
that the veteran participated in combat.  The veteran is not 
shown to have received commendations or awards that warrant 
the conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.c.  Furthermore, the January 2007 
response from CURR does not corroborate the veteran's claim 
of participation in combat.  There is no other evidence 
sufficient to show participation in combat.  Based on the 
foregoing, the Board finds that the evidence in favor of a 
claim of a finding of participation in combat is of less 
weight than the evidence against the such a finding.  There 
is no objective evidence to 



show that the veteran, or any member of his unit, 
participated in combat.  The Board therefore finds that the 
veteran did not participate in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99.

Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, these were 
based on an oral history as provided by the veteran, and are 
otherwise lacking in a factual basis so as to outweigh the 
information in the veteran's service records and the service 
documents.  See Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

As it is not shown the veteran engaged in combat, his 
assertion of an in-service stressor is not sufficient to 
establish the occurrence of such an event.  Rather, his 
alleged service stressor must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also M21-1MR, Part III.iv.4.H.29.a, i.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  In this 
regard, the veteran's stressor of being afraid while serving 
in a unit with under-trained troops is, by its nature, an 
anecdotal incident based on his emotional state.  As such it 
is not capable of being documented.  See Cohen, 10 Vet. 
App. at 149-150; see also M21- 1MR, Part IV.ii.1.D.14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).  In this regard, the U.S. Court of 
Appeals for Veterans Claims has previously held that it is 
the distressing event, rather than the mere presence in a 
"combat zone," which may constitute a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (noting that serving in a combat 
zone is not the same as serving in combat).  With regard to 
the other two claimed stressors, no time frames have been 
identified, and as previously stated, they have not been 
verified by CURR.  The veteran's service records do not 
contain evidence that is sufficient to corroborate either of 
these claimed stressors, and the Board finds that the 
evidence is insufficient to show that either of these claimed 
stressors are verified.  See M21-1MR, Part III.iv.4.H.29.e.  
The Board has therefore determined that the evidence does not 
warrant the conclusion that any of the claimed stressors have 
been verified.  

Given the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that there is no 
verified stressor, and that all elements required for such a 
showing have not been met.  The preponderance of the evidence 
is against the claim for entitlement to service connection 
for PTSD.  Accordingly, service connection for PTSD must be 
denied.


B.  Tinea Versicolor, Acne

The veteran's service medical records show that between 
February 1991 and October 1992, he received a number of 
treatments for keloids on his left ear and left cheek.  
Between September 1989 and January 1991, he received a number 
of treatments for acne of the face and neck, with multiple 
notations of acne, and several notations of "cystic acne."  
A Southwest Asia Demobilization Redeployment Medical 
Evaluation, dated in March 1992, shows that the veteran 
denied having a history of "rash, skin infection, or 
sores."  A separation examination report is not of record.  
There were no findings of tinea versicolor during service.

As for the post-service medical evidence, it consists of VA 
progress notes and hospital reports, dated between 2002 and 
2005, and an April 2007 VA examination report.  This evidence 
shows that the veteran primarily received treatment for 
psychiatric symptoms.  However, a domiciliary note, dated in 
June 2002, notes that he had fungus on his arms.  A VA 
progress note, dated in August 2002, shows that the veteran 
was noted to have hypopigmented macules on his forearms, back 
and chest, and keloids on the anterior chest, with an 
assessment noting hypopigmented macules, and "possible 
dermaphytosis (tinea versicolor)."




A VA examination report, dated in April 2007, shows that on 
examination, the veteran had hyperpigmented scaly plaques 
that intermittently covered his chest, posterior and anterior 
shoulders, neck, and the proximal portion of his forearms.  
The diagnosis was tinea versicolor.  

The Board has determined that the claims must be denied.  In 
this case, the veteran's service medical reports show a 
number of treatments for acne, all of which took place no 
later than January 1991, and a number of treatments for 
keloids, all of which took place no later than October 1992.  
There is no record of treatment for either of these 
conditions for the remaining two years and eight months, and 
nine months, respectively, of the veteran's service.  Again, 
the veteran was not diagnosed as having tinea versicolor 
during service.

With regard to the claim for acne, under 38 U.S.C.A. §§ 1110 
and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998).  In this case, the post-service medical 
records show no complaints or findings of acne, and there is 
no current diagnosis of acne.  The veteran has not 
specifically stated that he currently suffers from acne.    

With regard to the claim for tinea versicolor, the earliest 
evidence of this condition is in the post-service medical 
reports, dated in August 2002.  This is approximately eight 
years after the veteran's separation from service.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The veteran himself stated that this condition first appeared 
in 1993 or 1994 after his separation from service and then 
went away for several years.  See VA examination report, 
dated in April 2007.

In addition, there is no competent evidence to show that the 
veteran's tinea versicolor is related to his service.  In 
this regard, the April 2007 VA examiner stated that the 
veteran's condition occurred after his time in the military 
and was "in no way" associated with, caused by, or 
aggravated by, his time in the military.  The 



examiner indicated that he had reviewed the veteran's claims 
file.  To the extent that the veteran has stated that his 
tinea versicolor was caused by his service, his statements 
are not competent as he is not a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
tinea versicolor and acne, and that the claims must be 
denied.  See 38 C.F.R. § 3.303.


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In August 2002 (all claims), March 2005 (all 
claims), and October 2005 (PTSD), the RO sent the veteran 
letters (hereinafter "VCAA notification letters") that 
informed him of 



the type of information and evidence necessary to support his 
claims.  The RO's letters informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  The August 2002 
VCAA letter was mailed to the appellant prior to the initial 
RO adjudication of his claims in September 2002.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, as the claims for service connection have all 
been denied, no disability rating or effective date will be 
assigned, and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service and service medical records, 
and VA medical reports.  With regard to the claim for service 
connection for PTSD, although the veteran has not been 
afforded an examination, and an etiological opinion has not 
been obtained, a remand is not required for further 
development as participation in combat is not shown, and as 
there is no verified stressor.  See 38 C.F.R. § 3.159(d).  
The Board therefore finds that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.

Service connection for tinea versicolor is denied.

Service connection for acne is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


